PER CURIAM.

ORDER

Leo Stoller moves for a stay and moves leave to proceed in forma pauperis. The Society for the Prevention of Trademark Abuse (SPTA) moves to dismiss. Stoller moves to suspend proceedings pending resolution of his motion for a stay and pending resolution of an attorney misconduct complaint Stoller filed with the United States Patent and Trademark Office.
SPTA states that Stoller is a bankruptcy debtor in proceedings before the United States Bankruptcy Court for the Northern District of Illinois. SPTA states that the bankruptcy trustee in that proceeding, with the approval of the bankruptcy court, assigned Stoller’s claims relating to pending Trademark Trial and Appeal Board (TTAB) proceedings, including the TTAB proceeding underlying this appeal, to SPTA. Thus, SPTA argues, Stoller cannot bring this appeal. Stoller does not contest SPTA’s assertion that the bankruptcy assignment transferred his right to pursue this appeal to SPTA. Under these circumstances, the court agrees that this appeal should be dismissed. Because the court dismisses the appeal, Stoller’s motions are moot.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted.
(2) All sides shall bear their own costs.
(3) All pending motions are moot.